DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The indicated allowability of claims 81 & 82 is withdrawn in view of the newly discovered reference(s) to Van Moss.  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 76-79 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Moss, Jr. et al. (US patent 3,058,709) (hereinafter Van Moss).
Regarding claim 76, Van Moss discloses a kit for forming a pallet comprising: (a) a plurality of elongated frame members (11, 12) positionable in spaced-apart relation (Fig. 1), each comprising an upper surface (14) and a lower surface (opposite), wherein each of said upper surface and said lower surface has a plurality of spaced-apart channels (13, 15) formed therein; and (b) a plurality of elongated deck members (17, 21) positionable within said channels for coupling said frame members together without mechanical connectors (Col. 2: 53-56), wherein each of said deck members has a uniform width (Fig. 1), is rectangular in cross-section (Fig. 1) and comprises a first planar surface and a second planar surface opposite said first planar surface (Fig. 1).
Regarding claim 77, Van Moss discloses a kit wherein each of said frame members has a longitudinal axis extending along a length thereof and wherein each of said channels extends transversely substantially perpendicular to said longitudinal axis (Fig. 1). 
Regarding claim 78, Van Moss discloses a kit wherein said frame members and said deck members are formed from plastic (Col. 2: 63-64).
Regarding claim 79, Van Moss discloses a kit wherein each of said frame members is a stringer of unitary construction (Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 80 & 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Moss.
Regarding claim 80, Van Moss discloses a modular pallet comprising: (a) a plurality of elongated frame members (11, 12) arranged in spaced-apart relation, wherein each of said frame members comprises an upper surface (14) and a lower surface and wherein at least said upper surface has a plurality of spaced-apart channels (13) formed therein; and (b) a plurality of elongated deck members (17) positionable in said channels for coupling said frame members together, wherein each of said channels receives one of said deck members when said pallet is assembled (Fig. 1), wherein said pallet has a deck surface area for supporting a load defined by the multiple of a length of one of said frame members and a length of one of said deck members (Fig. 1), wherein said deck members are spaced within said channels such that upper surfaces of said frame members and said deck members comprise the deck surface area (Fig. 1), wherein each of said deck members being substantially square in cross-section (Fig. 3) and comprising first, second, third and fourth outer surfaces (Fig. 3), wherein each of said channels comprises a planar inner surface substantially free from slots or protruberances (Fig. 3) and wherein each of said deck members is snugly positionable within a corresponding one of said channels in an orientation wherein any one of said outer surfaces of said deck members contacts said inner surface of said channel (Fig. 3).
Van Moss does not disclose wherein said deck members are spaced within said channels such that upper surfaces of said frame members and said deck members comprise less than about 50% of said deck surface area.  It would have been obvious matter of design choice to modify Van Moss such that said deck members are spaced within said channels such that upper surfaces of said frame members and said deck members comprise less than about 50% of said deck surface area, since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).
Regarding claim 82, Van Moss discloses a modular pallet comprising: (a) a plurality of elongated frame members (11, 12) arranged in spaced-apart relation, wherein each of said frame members comprises an upper surface (14) and a lower surface and wherein each of said upper surface and said lower surface has a plurality of spaced-apart channels (13, 15) formed therein; and (b) a plurality of elongated deck members (17, 21) positionable in said channels for coupling said frame members together (Fig. 1), wherein each of said deck members has a first planar surface and a second planar surface opposite said first planar surface (Fig. 1), wherein each of said deck members is positionable in said channels formed in said frame members in either a first configuration wherein said first surface extends outwardly co-planar with said upper surface of said frame members thereby forming part of a planar upper deck surface of said pallet (Fig. 1) or in a second configuration wherein said second surface extends outwardly co-planar with said upper surface of said frame members thereby forming part of a planar upper deck surface of said pallet (Fig. 1); and wherein said pallet has a deck surface area for supporting a load defined by the multiple of a length of one of said frame members and length of one of said deck members (Fig. 1), wherein said deck members are spaced within said channels such that upper surfaces of said frame members and said deck members comprise the deck surface area.
Van Moss does not disclose wherein said deck members are spaced within said channels such that upper surfaces of said frame members and said deck members comprise less than about 50% of said deck surface area.  It would have been obvious matter of design choice to modify Van Moss such that said deck members are spaced within said channels such that upper surfaces of said frame members and said deck members comprise less than about 50% of said deck surface area, since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).
Response to Arguments
Applicant’s arguments, filed 6/30/2022, with respect to amended claims 1 & 52 have been fully considered and are persuasive.  The previous grounds of rejection has been withdrawn. 
Applicant’s arguments, filed 6/30/2022, with respect to new claim 95 have been fully considered and are persuasive.  The new claim is allowable. 
Applicant’s arguments, filed 6/30/2022, with respect to the rejection(s) of claim(s) 76-79 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Van Moss.
Allowable Subject Matter
Claims 1-8, 10-19, 21-43, 45-54, 57-59, 72-75, 83-95 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL J ROHRHOFF/            Primary Examiner, Art Unit 3637